Interim Decision #2843

MATTER OF FARJAM
In Deportation Proceedings
A-24023594
Decided by Board December 19, 1980
Where respondent, a national of Iran, moved to reopen, motion granted in light of
Service policy of December 4, 1980, not to oppose reopening to apply for asylum.
CHARGE
Order. Act of 1952—Sec. 241(a)(2) [8 U.S.C. 1251(a)(2)j—Nonimmigrant—remained
longer than permitted
ON BEHALF OF RESPONDENT:

Donald Lindover, Esquire

ON BEHALF OF SERVICE

Daniel Meisner

233 Broadway

Trial Attorney

New York, New York 10007

Gerald S. Hurwitz
Appellate Trial Attorney

BY: Milhollan, Chairman; Maniatis, Appleman, and Maguire, Board Members

In a decision dated January 16, 1980, the respondent, a native and
citizen of Iran, was found deportable under section 241(a)(2) of the
Immigration and Nationality Act, 8 U.S.C. 1251(a)(2), as a nonimmigrant who had remained in the United States for a longer time than
permitted.' lie was granted voluntary departure until July 15, 1080,

but failed to depart as required. A Warrant of Deportation was issued
on July 17, 1980 and October 24, 1980, the respondent submitted a
motion to reopen for the purpose of applying for political asylum. The
motion was subsequently denied by an immigration judge on
November 3, 1980. The respondent has appealed that decision. The
appeal will be sustained and the record remanded.
In a memorandum to the Chief of the Justice Department's General
Litigation and Legal Advice Section, Criminal Division, dated
December 4, 1980, the Deputy General Counsel of the Immigration and
Naturalization Service stated that: "The Service has now determined

' At the deportation hearing, held on January 16, 1980, the respondent admitted the
factual allegations contained in the Order to Show Cause, conceded deportability, and
designated Iran as the country of deportation.

Interim Decision #2843
that it will not oppose motions to reopen to apply for asylum submitted
by Iranian nationals."
In response to the motion to reopen in the instant case, the Appellate
Trial Attorney has stated that "Pursuant to the Service policy out
lined in the December 4, 1980, memorandum from Paul W. Schmidt,
Deputy General Counsel to Lawrence Lippe, Chief of the Justice
Department's General Litigation and Legal Advice Section, Criminal
Division, we do not oppose the reopening of this case for the purpose of
applying for political asylum."
Accordingly, in recognition of the Service's policy, set forth above,
the appeal will be sustained, the motion to reopen granted, and the
record remanded to permit the respondent to apply for political
asylum.
ORDER: The appeal is sustained. The proceedings are reopened,
and the record is remanded to the immigration judge for reconsideration of the respondent's application for political asylum.

